                                                                      Case 2:15-ap-01679-RK              Doc 537 Filed 03/20/19 Entered 03/20/19 11:28:17            Desc
                                                                                                           Main Document Page 1 of 3


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com                                     FILED & ENTERED
                                                                        3 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        4 333 South Grand Avenue, Suite 3400                                    MAR 20 2019
                                                                          Los Angeles, California 90071
                                                                        5 Telephone: 213.626.2311                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Facsimile: 213.629.4520                                          Central District of California
                                                                                                                                           BY bakchell DEPUTY CLERK
                                                                        6
                                                                          Carolyn A. Dye (CA Bar No. 97527)
                                                                        7 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990                       CHANGES MADE BY COURT
                                                                        8 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                        9 Facsimile: 213-368-5009

                                                                       10 Attorneys for Sam Leslie, Plan Agent
  A Professional Corporation




                                                                       11                                 UNITED STATES BANKRUPTCY COURT
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                       13 In re                                               Case No. 2:13-bk-14135-RK

                                                                       14 ART & ARCHITECTURE BOOKS OF THE                     Chapter 11
                                                                          21st CENTURY,
SulmeyerKupetz,




                                                                       15                                                     Adv No. 2:15-ap-01679-RK
                                                                                     Debtors.
                                                                       16                                                     Consolidated with Adv. No. 2:14-ap-01771-RK

                                                                       17 SAM LESLIE, PLAN AGENT FOR ART &                    ORDER GRANTING IN PART AND
                                                                          ARCHITECTURE BOOKS OF THE 21st                      DENYING IN PART MOTION TO DISMISS
                                                                       18 CENTURY,                                            COUNTERCLAIMS OF DOUGLAS
                                                                                                                              CHRISMAS
                                                                       19                    Plaintiff,
                                                                                    vs.
                                                                       20                                                     Hearing:
                                                                          ACE GALLERY NEW YORK                                Date:            March 13, 2019
                                                                       21 CORPORATION, a California corporation; et           Time:            1:30 p.m.
                                                                          al.                                                 Courtroom:       1675
                                                                       22
                                                                                    Defendants.
                                                                       23

                                                                       24 AND RELATED COUNTERCLAIMS AND
                                                                          CROSSCLAIMS
                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                      Case 2:15-ap-01679-RK           Doc 537 Filed 03/20/19 Entered 03/20/19 11:28:17               Desc
                                                                                                        Main Document Page 2 of 3


                                                                        1               The Motion to Dismiss Counterclaims of Douglas Chrismas (the “Motion”) [Dkt. No.

                                                                        2 511], filed by Sam S. Leslie (the “Plan Agent”), Plan Agent for the post-confirmation chapter 11

                                                                        3 estate of Art & Architecture Books of the 21st Century (the “Debtor”), came on for hearing in this

                                                                        4 Court on Wednesday, March 13, 2019, at 1:30 p.m., by which the Plan Agent sought dismissal of

                                                                        5 the Counter-Complaint Against Art & Architecture Books of the 21st Century (the

                                                                        6 "Counterclaims") [Dkt. No. 497] filed on January 31, 2019, by Douglas Chrismas ("Mr.

                                                                        7 Chrismas"). This Court having considered the Motion, the opposition brief filed by Mr.

                                                                        8 Chrismas, the reply brief filed by the Plan Agent, and the declarations and exhibits filed in support

                                                                        9 of each of the foregoing, and good cause appearing therefor,

                                                                       10               IT IS HEREBY ORDERED that:
  A Professional Corporation




                                                                       11                     1.     the Motion is granted in part, and denied in part;
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                     2.     the Second Counterclaim is dismissed in its entirety without leave to

                                                                       13                            amend, and all other Counterclaims to the extent they are alleged to have

                                                                       14                            been assigned to Mr. Chrismas by Ace Museum, are dismissed without
SulmeyerKupetz,




                                                                       15                            leave to amend;

                                                                       16                     3.     the First, Third, Fourth and Fifth Counterclaims are dismissed without

                                                                       17                            prior leave of court to amend as to property not identified by Mr. Chrismas

                                                                       18                            in the Counterclaims, either in Schedule 1 thereto, or elsewhere in the

                                                                       19                            Counterclaims;

                                                                       20                     4.     the First, Third, Fourth and Fifth Counterclaims are not dismissed to the

                                                                       21                            extent that they plead claims that are personal to Mr. Chrismas (not

                                                                       22                            assigned by Ace Museum), but solely as to property identified in Schedule 1

                                                                       23                            or elsewhere in the Counterclaims (the "Surviving Counterclaims");

                                                                       24                     5.     the Motion is denied as to the Plan Agent's quasi-judicial immunity

                                                                       25                            arguments, as the Counterclaims plead their claims solely against the post-

                                                                       26                            confirmation Debtor as the party alleged to have possession of the claimed
                                                                       27                            assets, and therefore any allegations that are pleaded against the Plan Agent

                                                                       28                            are pleaded solely in his representative capacity;


                                                                            2660283v2                                           2
                                                                      Case 2:15-ap-01679-RK        Doc 537 Filed 03/20/19 Entered 03/20/19 11:28:17                  Desc
                                                                                                     Main Document Page 3 of 3


                                                                        1                  6.      the Motion is denied as to the Plan Agent's judicial estoppel arguments as

                                                                        2                          these raise issues of disputed facts that are not properly resolved on a

                                                                        3                          Motion to dismiss; and

                                                                        4                  7.      The Plan Agent has fourteen (14) days from entry of this Order to serve and

                                                                        5                          file his response to the Surviving Counterclaims on behalf of the post-

                                                                        6                          confirmation Debtor.

                                                                        7                                                   ###

                                                                        8

                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23
                                                                            Date: March 20, 2019
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            2660283v2                                         3
